Title: From Thomas Jefferson to Albert Gallatin, 7 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                                                                     
                            Th:J. to 
                        mr Gallatin
                     
                            Saturday Dec. 7. 05.
                        

                            
                            J. Randolph has just called to ask a conversation with me, for which purpose he will be with me tomorrow morning, every thing therefore had better be suspended till that is over.
               